Title: From John Adams to John Adams, 2 November 1823
From: Adams, John
To: Adams, John



My dear grandson and namesake
Montezillo November 2nd 1823

I thank you for  two letters written at two notable periods of your life one at the happy meeting of your family at Providence and New York, the other at Washington all in health written with the vivacity, and spirit for which you are so remarkable. They gave me and the whole family a great deal of pleasure and excite an appetite for your account of the first part of your journey. We have nothing here but the merry meeting of the waters from the East and the West at Albany: a multitude of Cattle Shows and Mr McLeans magnanimous will. Your brother George is perfectly well settled in Boston, is very regular, studious enough, and a great comfort to me. I have plunged into my 89th year and in three months time shall arrive at the age of my Mother when she departed. My Father died at 70 and three months: who could have thought that I should outlive the age of my Father by 18 or 19 years. We have had a long course of very disagreeable easterly weather, so disagreeable that I can take no pleasure in looking at the summit of Montezillo where Adams from a saucy world withdrew.
Tell your Father that Shaw and I have been to Major Wales’s and borrowed the records and he and Elizabeth are trying to conjure out the meaning. I fear they will find it harder to decypher than our friend Vander Kemp found the dutch Antiquities of New York.
My love to your Father, Mother, Abigail Smith Adams, Miss Mary Hellen; How do you like Thomas? Tell him Eleazar does very well but he do’nt entertain us so much with his talk as he did
I expect much cheerful entertainment from your sprightly pen. It will serve to divert me from minding the torment of Erysipelas which has no mercy
I am my dear John / your affectionate Grandfather
John Adamsby order attest George Washington Adams
